Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 3/3/21 has been entered.  Claims 1-15 are pending.

Rejections

1.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.      Claims 12, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1533329 Klingenberg et al.

Klingenberg discloses a substrate coated with a polyurethane urea made by reacting a polyurethane prepolymer made from polyol and α, α, α, α-tetramethylxylylene diisocyanate with a diamine.  See Klingenberg, paragraphs [0006], [0007], and [0037].  Klingenberg, paragraphs [0043]-[0046] and [0051]-[0052] discloses coating substrates with the compositions of Klingenberg.  These exemplified compositions of Klingenberg give the same coating film as results from the process of the instant claim 10 although Klingenberg makes their films by a different process.  The coated substrate which results from the process of Klingenberg gives the same coated substrate as is obtained in the instant claim 12.  See MPEP 2113.  It is noted that the higher curing temperatures of the instant claim 10 would have been expected to drive off the blocking agent on deblocking.  These temperatures would remove any solvent.  The resulting film of Klingenberg would be indistinguishable from that of the instant claim 12.  The instant claim 12 relates to the final product, not the intermediate, uncured product or the method of making it.  As of the time the instant claim 12 starts, it would have not been possible to tell where the various portions of the polyurethane urea of Klingenberg or the instant claim 12 came from.  The products of Klingenberg which are discussed above and the products of the instant claim 12 are no longer distinguishable.
The elastic film resulting from the above discussed coated substrate of Klingenberg is expected to necessarily and inherently possess the properties of the instant claims 14 and 15 because it is a polyurethane urea which is similar to the polyurethane urea formed by the processes which make the films of the instant claims 14 and 15 and similar polymers are expected to possess similar properties.  Klingenberg therefore anticipates the instant claims 12, 14, and 15.

4.        Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2005/0158131 Markusch et al. in view of Author unknown, Cyanamid Product Bulletin, “Aqueous Polyurethane Dispersions from TMXDI (META) Aliphatic Isocyanate”, 02/1990, 3 pages, and US Pat. Application Publication No. 2003/0236360 Gurtler et al.

Markusch discloses a coating composition containing a blocked isocyanate and a polyamine for coating textile materials.  See Markusch, the abstract and paragraphs [0001], [0012], [0015], noting the amino groups, [0016], [0018], noting the broad definition of “blocked isocyanate”, [0027], noting the isocyanate prepolymers, [0028], noting the α, α, α’, α’-tetramethyl-1,3- and/or 1,4-xylylene diisocyanate, which is the instantly claimed m- or p-TMXDI of the instant claim 2, [0029], noting the isocyanate prepolymer, [0037], noting the preferred blocked polyisocyanates which include urethane groups which are “isocyanate prepolymers”, [0038], [0058]-[0064], noting the polyamines and diamines which fall within the scope of the instant claims including the instant claim 5, and the remainder of the document.  Note the diamine curing agent of Markusch’s claim 28.  The α, α, α’, α’-tetramethyl-1,3- and/or 1,4-xylylene diisocyanate of Markusch falls within the scope of the instant claim 8.
Markusch’s prepolymers are made by reaction of a polyol, isocyanate, and blocking agent.  See Markusch, paragraphs [0029], [0037], and [0038], noting the reaction of monomeric diisocyanates with the preferred polyols to give the blocked isocyanate terminated prepolymers disclosed therein.  Note the blocked isocyanate prepolymer of Markusch’s claim 3.

Markusch, paragraphs [0085], [0087], [0088], [0090], [0094], [0096], [0102], and [0104] exemplify coating compositions having organic solvent contents within the scope of the instant claims, including the instant claims 1 and 7.
Markusch, paragraphs [0102] and [0104] exemplify coating compositions having the weight ratios within the scope of the instant claim 9.
Markusch, paragraph [0103] cures the product therein at a temperature of 150⁰ C which falls within the scope of the temperature of the instant claim 10.
Markusch discloses and exemplifies coating their compositions on geotextile, which is the textile of the instant claim 11.  The resulting coated textile falls within the scope of the coated substrate of the instant claims 12 and 13.  The polyurethaneurea coating on these coated substrates is an elastic film and elastic coating of the instant claims including the instant claims 1, 13, 14, and 15.  The tensile strength, elongation, and die C tear strength of Markusch, paragraph [0106], Table I is noted.  However, these properties are for the coated geotextile, including the geotextile.  They are therefore limited by the geotextile properties.  The instantly claimed elongation at break, breaking stress, and 100% modulus are for the film per se, not the substrate it is applied to.  It is taken that the polyurethane ureas of Markusch necessarily and inherently have the instantly claimed elongation, breaking stress, and 100% modulus because 

The second page, first column, last 8 lines of the Cyanamid bulletin discloses TMXDI as giving films which have hardness, flexibility which are equivalent to those of H12MDI and IPDI and tensile strength and elongations which are higher than those produced from H12MDI and IPDI.  The second page,  first column, line 19 and second column, last 7 lines of the Cyanamid bulletin discloses TMXDI as giving prepolymers having lower viscosity.  The second page, first column, line 20 of the Cyanamid bulletin discloses TMXDI as giving prepolymers requiring lower amounts of cosolvent.  It is noted that the Cyanamid bulletin discusses aqueous compositions.  However, the film properties, prepolymer viscosity, and lowered need for cosolvent is independent of the presence of water.  These properties would have been expected, by the ordinary skilled artisan prior to the instantly claimed invention, to be present in prepolymers made with TMXDI which are in solvent based coatings as well.  

      
Markusch does not exemplify prepolymers made with TMXDI of the instant claims.
12MDI and IPDI and tensile strength and elongations which are higher than those produced from H12MDI and IPDI, lower viscosity prepolymers, and to require less cosolvent, and these properties would have been expected of the prepolymers of Markusch made with the TMXDI of Markusch coupled with the properties of the coating compositions of Markusch, including increased pot life due to the use of blocked polyisocyanate prepolymers in Markusch.

Markusch does not disclose using the instantly claimed blocking agents.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the polyurethane prepolymers of Markusch with the blocking agents of the instant claims 1 and 4 because Markusch’s broad disclosure of paragraph [0018], noting the NH group discussed therein, broadly encompasses the instantly claimed blocking agents, Gurtler discloses low yellowing, low baking temperature blocking agents, including N-tert-butylbenzylamine of the instant claim 4, to block polyisocyanate prepolymers at Gurtler, paragraphs [0011], [0012], [0013], [0014], [0015], [0022], [0023], [0028], noting the TMXDI, [0030], noting the urethane groups which implies polyisocyanate prepolymers, [0035], [0044], noting the lower curing temperatures, and [0046], noting the tert-butyl-benzylamine, and the .


5.      Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2005/0158131 Markusch et al. in view of Author unknown, Cyanamid Product Bulletin, “Aqueous Polyurethane Dispersions from TMXDI (META) Aliphatic Isocyanate”, 02/1990, 3 pages, and US Pat. Application Publication No. 2003/0236360 Gurtler et al., as applied to claims 1-5 and 7-15 in paragraph 4 above, further in view of US Pat. No. 3931115 Strassel.

The discussion of paragraph 4 above is repeated here.
The prior art cited in paragraph 4 does not teach or suggest the ratio of NCO to OH groups of the instant claim 6.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to make the polyurethane prepolymers of Markusch with the ratio of NCO to OH groups of the instant claim 6 because Markusch is silent regarding the NCO/OH ratio and thereby encompasses any NCO/OH ratio, Strassel, column 2, lines 32-37 teaches ratios of NCO:OH to give liquid prepolymers, and these NCO/OH ratios used to make the prepolymers of Markusch would have been expected to give liquid prepolymers which require less organic solvent to make the prepolymer coatable onto a substrate.




6.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 3 above:

       In their response of 3/3/21:

       The applicant argues that their very specific coating composition used in the process of the instant claim 12 gives a very specific coating structure.  The applicant argues that the instantly claimed compositions result in coatings with no flow problems such as orange peel, bubbles, pinholes and the like and in a very homogeneous and uniform coating different than the coatings obtained with Klingenberg.  Klingenberg does not disclose their coatings as having flow problems, orange peel, bubbles, pinholes or the like.  A homogeneous and uniform coating is a property of the application means as much as the coating composition itself.  The Tg affects flow.  No solvent, quick application of the elevated temperatures required of the instant claims, and application means which introduce bubbles would have been expected to give the problems argued not to be possessed by the instant claims.  The instant claims do not define the Tg of the polyurethane or its molecular weight.  From the relationship between viscosity and molecular weight evidenced by “viscosity average molecular weight”, it is clear that molecular weight affects the flow.  Tg affects the film formation materially.  The claims therefore do not recite sufficient limitations regarding composition or application method to define the argued properties.

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
The applicant argues that there is not evidence that the coatings of Klingenberg give the properties of the instant claims 14 and 15.  The evidence is stated in the above rejection.  Note “The elastic film resulting from the above discussed coated substrate of Klingenberg is expected to necessarily and inherently possess the properties of the instant claims 14 and 15 because it is a polyurethane urea which is similar to the polyurethane urea formed by the processes which make the films of the instant claims 14 and 15 and similar polymers are expected to possess similar properties.”  The instantly claimed properties recite very broad ranges of the claimed properties.  Polyurethaneureas routinely have elongations at break of 400-600% and greater.  The similar polyurethane ureas of Klingenberg necessarily and inherently will have the claimed properties because they include relatively low lower limits and because the polyurethane ureas of 

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated in the above rejections, the reasons stated in the above response, and for the full teachings of the cited prior art.

7.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 4 and 5 above:

       In their response of 3/3/21:

       The applicant argues that the examiner has not shown that the compositions of Markusch inherently disclosed the claimed properties of the instant claims 14 and 15.  Not all of the claims require these properties.  This argument is therefore not commensurate in scope with the above rejection for all of the rejected claims.  The applicant argues that the examiner provides no evidence that the coatings of Markusch give the properties of the instant claims 14 and 15.  The evidence is stated in the above rejections.  Note “The polyurethaneurea coating on these coated substrates is an elastic film and elastic coating of the instant claims including the instant claims 1, 13, 14, and 15.  The tensile strength, elongation, and die C tear strength of Markusch, paragraph [0106], Table I is noted.  However, these properties are for the coated 
The applicant argues that the instantly claimed invention has surprising properties including the low solvent coating compositions are suitable for coating textiles and, without releasing ketoximes, form elastic films having good mechanical properties.  The compositions of Markush are coated onto textiles and have the instantly claimed solvent contents.  The coatings 
  The Cyanamid Bulletin, second page, first column, last 8 lines shows the properties obtained from using m-TMXDI, including the higher elongation and equal tensile strength to the discussed aliphatic isocyanates.  The stabilities of the m-TMXDI dispersions include freeze-thaw and heat stabilities, noting the Cyanamid Bulletin, second page, first column, first 12 lines.

The properties argued by the applicant are therefore predictable from the teachings and examples of the above cited prior art.
The examiner sees no unexpected results stemming from any differences between the instant claims and the cited prior art for the reasons discussed above and for the full teachings of the cited prior art.

There is no probative showing of any unexpected results stemming from any differences between the instant claims and the above cited prior art which is commensurate in scope with the instant claims (MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]) and which compares to the closest prior art, e.g. Markusch.

.

8.     THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762